Case 17-11725        Doc 44     Filed 12/26/18     Entered 12/26/18 08:51:25          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-11725
         Patricia A Perkins

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/13/2017.

         2) The plan was confirmed on 08/25/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 11/30/2018.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,508.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-11725      Doc 44       Filed 12/26/18    Entered 12/26/18 08:51:25                 Desc         Page 2
                                                 of 3



 Receipts:

        Total paid by or on behalf of the debtor             $12,144.00
        Less amount refunded to debtor                          $346.15

 NET RECEIPTS:                                                                                  $11,797.85


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,815.27
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $659.11
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,474.38

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 BECKET & LEE LLP               Unsecured         142.00        142.98           142.98           0.00       0.00
 CACH LLC                       Unsecured      3,331.00       3,696.78         3,696.78           0.00       0.00
 CERTIFIED SERVICES INC         Unsecured            NA         297.33           297.33           0.00       0.00
 DEPARTMENT STORE NATIONAL BA   Unsecured      1,220.00       1,220.55         1,220.55           0.00       0.00
 ECAST SETTLEMENT CORPORATION   Unsecured         168.00        154.90           154.90           0.00       0.00
 ILLINOIS DEPT OF REVENUE       Unsecured            NA         423.84           423.84           0.00       0.00
 ILLINOIS DEPT OF REVENUE       Priority             NA         140.69           140.69        135.47        0.00
 INTERNAL REVENUE SERVICE       Priority       2,299.00       2,073.67         2,073.67      1,996.75        0.00
 INTERNAL REVENUE SERVICE       Unsecured            NA     12,052.59        12,052.59            0.00       0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured         393.00        393.84           393.84           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured         986.00        976.22           976.22           0.00       0.00
 LVNV FUNDING                   Unsecured      1,544.00       1,636.75         1,636.75           0.00       0.00
 LVNV FUNDING                   Unsecured            NA         827.10           827.10           0.00       0.00
 MERRICK BANK                   Unsecured      1,148.00       1,147.63         1,147.63           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         877.00        877.04           877.04           0.00       0.00
 QUANTUM3 GROUP                 Unsecured         485.00        485.15           485.15           0.00       0.00
 SANTANDER CONSUMER USA DBA C   Secured        8,650.00       8,650.00         8,650.00      4,704.48     486.77
 SANTANDER CONSUMER USA DBA C   Unsecured            NA       3,862.67         3,862.67           0.00       0.00
 VILLAGE OF GURNEE              Unsecured         200.00           NA               NA            0.00       0.00
 WEBBANK/FINGERHUT              Unsecured         763.00           NA               NA            0.00       0.00
 SYNCB/WALMART                  Unsecured      1,350.00            NA               NA            0.00       0.00
 BARCLAYS BANK DELAWARE         Unsecured         459.00           NA               NA            0.00       0.00
 CONDELL HOSPITAL               Unsecured         200.00           NA               NA            0.00       0.00
 COMCAST                        Unsecured         537.00           NA               NA            0.00       0.00
 LENDING CLUB CORP              Unsecured      7,000.00            NA               NA            0.00       0.00
 DEBT RECOVERY SOLUTION         Unsecured      1,024.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-11725        Doc 44      Filed 12/26/18      Entered 12/26/18 08:51:25                  Desc        Page 3
                                                    of 3



 Scheduled Creditors:
 Creditor                                        Claim           Claim         Claim        Principal        Int.
 Name                               Class      Scheduled        Asserted      Allowed         Paid           Paid
 DR PAUL TACK MD                 Unsecured           300.00             NA           NA             0.00         0.00
 US DEPARTMENT OF EDUCATION      Unsecured             0.00            0.00         0.00            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                 Claim            Principal                Interest
                                                               Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                           $0.00              $0.00                   $0.00
       Mortgage Arrearage                                         $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                                $8,650.00          $4,704.48                 $486.77
       All Other Secured                                          $0.00              $0.00                   $0.00
 TOTAL SECURED:                                               $8,650.00          $4,704.48                 $486.77

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00              $0.00                   $0.00
        Domestic Support Ongoing                                  $0.00              $0.00                   $0.00
        All Other Priority                                    $2,214.36          $2,132.22                   $0.00
 TOTAL PRIORITY:                                              $2,214.36          $2,132.22                   $0.00

 GENERAL UNSECURED PAYMENTS:                              $28,195.37                    $0.00                $0.00


 Disbursements:

         Expenses of Administration                                $4,474.38
         Disbursements to Creditors                                $7,323.47

 TOTAL DISBURSEMENTS :                                                                            $11,797.85


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 12/26/2018                             By:/s/ Glenn Stearns
                                                                              Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.


UST Form 101-13-FR-S (9/1/2009)
